         Case 1:19-cv-03489-KBJ Document 10 Filed 12/20/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 AMERICAN CIVIL LIBERTIES UNION
 OF MICHIGAN,

               Plaintiff,

                        v.
                                                   Civil Action No. 19-3489 (KBJ)
 U.S. DEPARTMENT OF HOMELAND
 SECURITY, et al.


              Defendants.


                                NOTICE OF APPEARANCE

       The Clerk of the Court will please enter the appearance of Assistant United States Attorney

Katherine B. Palmer-Ball as counsel for the Defendants in the above-captioned case.


                                            Respectfully submitted,

                                             /s/ Katherine B. Palmer-Ball
                                            Katherine B. Palmer-Ball
                                            D.C. Bar No. 1014003
                                            Assistant United States Attorney
                                            555 Fourth Street, N.W.
                                            Washington, D.C. 20530
                                            (202) 252-2537
                                            katherine.palmer-ball@usdoj.gov

                                            Counsel for Defendants
